People v Cole (2020 NY Slip Op 02009)





People v Cole


2020 NY Slip Op 02009


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


342 KA 17-00347

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTHONY COLE, DEFENDANT-APPELLANT. (APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (MARK C. DAVISON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Onondaga County Court (Robert L. Bauer, A.J.), rendered February 3, 2017. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Cole ([appeal No. 1] — AD3d — [Mar. 20, 2020] [4th Dept 2020]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court